The contention is made that a notary public and ex officio justice of the peace has no authority to issue a warrant returnable to the county court of Morgan county under section 21, Local Acts 1919, p. 198. This position is not tenable. Section 9251 of the Code of 1923, grants to notaries public appointed under said section the same jurisdiction and the same powers as justices of the peace. The act creating the Morgan county court authorizes process issued by justices of the peace. A notary public and ex officio justice of the peace within his precinct is to all intents and purposes a justice of the peace.
Inferences to be legitimately drawn from the facts in evidence authorized a judgment of guilt. The judge had all the parties before him, and is in a far better position to pass upon the facts than are we.
There is no error in the record, and the judgment is affirmed.
Affirmed.